The court properly denied appellant’s suppression motion. There was probable cause for appellant’s arrest based on an officer’s observations of behavior warranting a reasonable inference that appellant acted as a steerer and lookout in a drug transaction. We note that conduct of the type observed by the officer has been held to establish a legally sufficient case of accessorial liability (see e.g. People v Eduardo, 11 NY3d 484, 493 [2008]), a higher standard than probable cause. Concur—Tom, J.E, Andrias, McGuire and Manzanet-Daniels, JJ.